DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, dated 03/22/2022, in which claims 1, 8, and 15 have been amended, and claims 2, 9, and 16 have been cancelled. Thus, claims 1, 3-8, 10-15, and 17-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing a comparison analysis without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 8, and 15.
Claim 1 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system comprising a memory device with computer-readable program code stored thereon; a communication device; a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code, which performs a series of steps, e.g.,  receiving an image of a resource distribution instrument; identifying and dividing segments of the image of the resource distribution instrument, wherein the segments are divided by attributes on the resource distribution instrument; creating resource distribution instrument attribute data by storing the attributes divided on the resource distribution instrument, wherein the attribute data comprises the attribute locations on the resource distribution instrument; performing comparison analysis via a machine learning application, wherein the comparison analysis compares a symmetry of the resource distribution instrument attributes to a resource distribution instrument standard; flagging the resource distribution instrument comprising a symmetrical anomaly; routing the resource distribution instrument comprising a symmetrical anomaly for exception processing within flagged information associated with the resource distribution instrument; providing a feedback loop to the machine learning application for result identification of all resource distribution instruments, and allowing for real-time resource transfer upon indication on an authentic resource distribution instrument upon a symmetry match between the resource distribution instrument and the resource distribution instrument standard. These limitations describe the abstract idea of performing a comparison analysis (with the exception of the italicized terms above), which correspond to Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The computer device limitations, e.g., system, memory device, computer-readable program code, communication device, processing device, resource distribution instrument, program resource distribution instrument, machine learning application, authentic resource distribution instrument, and resource distribution instrument standard, do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of system, memory device, computer-readable program code, communication device, processing device, resource distribution instrument, program resource distribution instrument, machine learning application, authentic resource distribution instrument, and resource distribution instrument standard are no more than simply applying the abstract idea using generic computer elements.  The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of system, memory device, computer-readable program code, communication device, processing device, resource distribution instrument, program resource distribution instrument, machine learning application, authentic resource distribution instrument, and resource distribution instrument standard are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 8 and 15; and hence claims 8 and 15 are rejected on similar grounds as claim 1.
Dependent claims 3-7, 10-14, and 17-20 have further defined the abstract idea that is present in their respective independent claims 1, 8, and 15; and thus correspond to Mental Processes, and hence are abstract in nature for the reason presented above.  The dependent claims 3-7, 10-14, and 17-20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 3-7, 10-14, and 17-20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Response to Arguments 
With respect to the 35 U.S.C. 112(b) rejection, the rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 03/22/2022.
Applicant's arguments filed dated 03/22/2022 have been fully considered but they are not persuasive due to the following reasons: 
With respect to the rejection of claims 1, 3-8, 10-15, and 17-20 under 35 U.S.C. 101, Applicant arguments are moot in view of the grounds of rejection, presented above in this office action.
With respect to Applicant’s Step 2A, Prong 1 argument , Examiner respectfully disagrees and  notes that the recited features make use of a computer and the computer limitations do not necessarily restrict the claim from reciting an abstract idea as discussed above under Step 2A-Prong 1 of the 35 U.S.C. 101 rejection. Examiner has also considered each and every arguments under Step 2A-Prong 1 and concludes that these arguments are not persuasive. For example, under Step 2A-Prong 1, Examiner considers each and every limitation to determine if the claim recites an abstract idea. In this case, it is determined that the claim recites an abstract idea and the additional limitations of a computer device does not necessarily restrict the claim from reciting an abstract idea. Thus, the claim recites an abstract idea. Whether the claim integrates the abstract idea into a practical application by providing technical/technology improvements are considered under Step 2A-Prong 2. 
With respect to Applicant’s Step 2A, Prong 2 argument , Applicant states that the claimed subject matter relates to a specific improvement in computer-related technology. Examiner notes that there is no technology/technical improvement as a result of implementing the abstract idea. Receiving, identifying, providing, allowing, routing, flagging, processing, and creating data simply amount to the abstract idea of performing a comparison analysis of data. There is no computer functionality improvement or technology improvement. The claim does not provide a technical solution to a technical problem. If there is an improvement, it is to the abstract idea of testing data and not to technology. Examiner notes that it is important to keep in mind that an improvement in the judicial exception itself is not an improvement in technology (see October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), page 13). Thus, the claim does not integrate the abstract idea into a practical application.
Furthermore, with respect to Step 2B, Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive. Hence, Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1, 3-8, 10-15, and 17-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693